Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in the application. No claims have been canceled. Claims 23 and 24 are newly added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 18, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,582,779 hereinafter referred to as Roma in view of US Patent Publication US 2008/0000029A1 hereinafter referred to as Feingold. Roma discloses a cushion 100, 102 comprising: a platform 108, 110 comprising: a core comprising a first cover having a top surface and a bottom surface and a foam pad 104, 108 separate from the first cover, the foam pad being detachably secured to the platform and being positioned over the top surface of the platform, the foam pad being at least two inches thick. However does not disclose a platform comprising: a bladder having a top surface and a bottom surface, and a valve, the bladder being airtight when the valve is closed; and an array of threads each extending from the top surface to the bottom surface, the array of threads being distributed over an extent of the top surface and the bottom surface and being sufficient in number that the bladder and the array of threads, when inflated, are stiffer than the bladder alone without the array of threads when inflated.
Feingold teaches a cushion 10 comprising: a platform comprising: a bladder 22, B having a top surface and a bottom surface, (see fig. 4 & 8) and a valve D, the bladder comprising a first cover B (examiner notes B is a fabric layer with a thermoplastic outer coating), and the bladder being airtight 38 when the valve is closed; and an array of threads 22 each extending from the top surface to the bottom surface, the array of threads being distributed over an extent of the top surface and the bottom surface and being sufficient in number that the bladder and the array of threads, when inflated, are stiffer than the bladder alone without the array of threads when inflated (See fig. 3 it is an inherent property that a bladder with as gas such as air and a solid substance will inherently have a greater density than just a gas filled bladder); and a foam pad 34, 36 positioned over the top surface of the platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress of Roma to have platform as taught by Feingold. For the purpose of selectively customizing the firmness of the mattress to the user’s preference. Such a modification would yield expected results. 
Re-Claim 2 
	Roma as modified by Feingold discloses the claimed invention except for wherein the foam pad comprises a polyurethane foam. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the foam pad out of polyurethane foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a material and use of the material is well known in the art. 
Re-Claim 3
	Roma as modified by Feingold discloses,
wherein the foam pad comprises a memory foam. 
Re-Claim 4
	Roma as modified by Feingold discloses the claimed invention except for wherein the foam pad has an indentation force deflection (IFD) according to ASTM D 3574 of less than 30. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a foam pad material with an indentation force deflection (IFD) according to ASTM D 3574 of less than 30, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a material and use of the material is well known in the art. 
Re-Claim 5
	Roma as modified by Feingold discloses the claimed invention except for wherein the foam pad has an indentation force deflection (IFD) according to ASTM D 3574 of less than 50. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a foam pad material with an indentation force deflection (IFD) according to ASTM D 3574 of less than 50, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a material and use of the material is well known in the art. 
Re-Claim 7
Roma as modified by Feingold discloses the claimed invention except for wherein the threads are distributed over the top and bottom surface with a density of at least 20 threads per square inch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to distribute the threads over the top and bottom surface with a density of at least 20 threads per square inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re-Claim 8
Roma as modified by Feingold discloses the claimed invention except for wherein the top and bottom surfaces of the bladder are separated by a distance of at least four inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dimension the top and bottom surfaces of the bladder to be separated by a distance of at least four inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re-Claim 9
Roma as modified by Feingold discloses,
wherein the foam pad has a thickness of at least four inches, the foam pad further comprising a cover separate from the first cover.
Re-Claim 10
	Roma as modified by Feingold discloses,
wherein the top surface and the bottom surface are substantially planar when the bladder is inflated to at least 6 psi (see fig. 2).
Re-Claim 11
	Roma as modified by Feingold discloses the claimed invention except for wherein the top surface and the bottom surface are each at least 60 inches long and 24 inches wide when the bladder is inflated to at least 6 psi.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the top surface and the bottom surface to be at least 60 inches long and 24 inches wide when the bladder is inflated to at least 6 psi, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re-Claim 12
Roma as modified by Feingold discloses the claimed invention except for wherein the top surface and the bottom surface are separated by a distance of at least three inches when the bladder is inflated above 6 pounds per square inch (ps1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dimension the bladder so the top surface and the bottom surface are separated by a distance of at least three inches when the bladder is inflated above 6 pounds per square inch (ps1), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re-Claim 13 
	Roma as modified by Feingold discloses,
wherein the bladder comprises polyvinyl chloride polymer (see paragraph 0039).
Re-Claim 18
	Roma as modified by Feingold discloses,
a method comprising: providing a platform 108, 110, 10 comprising: a bladder 22, B having a top surface, a bottom surface (see fig. 4 & 8), and a valve D, the bladder comprising a first cover and being airtight when the valve is closed; and an array of threads 22 each extending from the top surface to the bottom surface, the array of threads being distributed over an extent of the top surface and the bottom surface,  inflating the bladder sufficient to stiffen the platform; and providing a foam pad 34, 36, 104, 108 separate from the first cover, the foam pad being detachably secured to the platform and being positioned over the top surface of the platform, the foam pad being at least three inches thick.
Roma as modified by Feingold discloses the claimed invention except for wherein the foam pad has an indentation force deflection (IFD) according to ASTM D 3574 of less than 20. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a foam pad material with an indentation force deflection (IFD) according to ASTM D 3574 of less than 20, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Such a material and use of the material is well known in the art. 
Re-Claim 23
	Roma as modified by Feingold discloses,
		wherein the second cover is formed of an air permeable material.
Re-Claim 24
	Roma as modified by Feingold discloses,
wherein dimensions of the foam pad in a longitudinal direction and a horizontal direction corresponds to dimensions of the platform in said longitudinal direction and said horizontal direction respectively.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roma as modified by Feingold further in view of US Patent Publication US20060075569A1 hereinafter referred to as Giori. Roma as modified discloses the claimed apparatus however does not disclose wherein the foam pad includes a first layer and a second layer, the second layer being positioned between the first layer and the platform, the second layer being firmer than the first layer.
Giori teaches an inflatable cushion wherein the foam pad includes a first layer and a second layer 72, the second layer being positioned between the first layer and the platform, the second layer being firmer than the first layer (see paragraph 0072). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress of Roma to have a foam pad with first and second layer as taught by Giori. Such a modification would have been obvious to try and would yield expected results. 
Claims 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roma as modified in view of US Patent 9,756,951 hereinafter referred to as Stewart. Roma discloses the claimed method however does not disclose further comprising releasing air from the bladder and rolling the bladder and foam pad together.
Stewart teaches it is a well-known method in the art to store a mattress by releasing air from the mattress and rolling it up. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the mattress of Roam by releasing air from the mattress and rolling it up as taught by Stewart. Such a method would yield expected results. 
Re-Claim 21
Roma as modified above discloses, 
further comprising applying a vacuum to the valve to evacuate air from the bladder.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 18, 20, 21, 23 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. Applicant argues that the teaching of Stewart does not discuss a bladder. The teaching of Stewart is towards the method of storing a mattress by removing air which can be applied to just about any mattress and most certainly a mattress with a bladder which air can be readily removed and added to. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673